 

Exhibit 10.21

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

 

(November 15, 2015)

 

This Amendment to Terminaling Services Agreement is made as of the 15th day of
November, 2015 between Center Point Terminal Company, LLC, a Delaware limited
liability company (“Terminal”), and Apex Oil Company, Inc., a Missouri
corporation (“Customer”).

 

RECITALS

 

A.          Terminal and Customer are party to that certain Terminaling Services
Agreement dated August 14, 2013, as amended (collectively, the “Agreement”),
which Agreement provides for the storage and handling of various petroleum
products as specified therein at the Terminal Facilities.

 

B.          Terminal and Customer desire to amend the Agreement pursuant to the
terms and conditions contained herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1.           Definitions. All capitalized terms not otherwise expressly defined
herein shall have the respective meanings given thereto in the Agreement.

 

2.           Amendments.

 

2.1.           Correction to Stipulated Volumes. Terminal and Customer
incorrectly listed the volume of the dedicated storage provided to Customer at
the Greensboro Terminal Facility as totaling 646,107 barrels. The correct volume
amount is 664,107 barrels. Consistent with invoices issued, Customer’s
Stipulated Volumes shall be revised to reflect the correct amount of storage
reserved at the Greensboro Terminal Facility as shown on the Amended Schedule B
attached hereto and incorporated herein by this reference.

 

2.2           Stipulated Volumes. Schedule B of the Agreement shall be amended
to reduce the Stipulated Volumes at the Gates Terminal Facility by 79,219
barrels effective November 15, 2015.

 

3.           No Other Modifications. Nothing contained herein in any way impairs
the Agreement or alters, waives, annuls, varies or affects any provision,
condition or covenant therein, except as specifically set forth in this
Amendment to the Agreement. All other terms and provisions of the Agreement
remain in full force and effect.

 

[Signature Page Immediately Follows]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By: /s/ Ken Fenton   Name:  Ken
Fenton   Title:  Executive Vice President       APEX OIL COMPANY, INC.        
By: /s/ Jeff Call   Name:  Jeff Call   Title:  President

 

   

 

 

AMENDED SCHEDULE B

(Effective as of November 15, 2015)

 

STIPULATED VOLUMES AND TYPES OF PRODUCT

 

   Albany   Baltimore   Blakeley Is   Chesapeake   Gates   Glenmont  
Greensboro   Jacksonville   Newark   Salisbury   Total  Stipulated Volumes/bbl 
 762,062    853,900    N/A    78,400    101,178    1,730,643    664,107  
 413,688    433,000    129,145    5,166,123 (excluding biodiesel and asphalt) 
                                                         Biodiesel volumes/bbl 
                                         500         500                        
                                  Asphalt Stipulated Volumes/bbl                
 165,000                                  165,000 

 

This Amended Schedule B reflects all revisions to the Agreement as of November
15, 2015.

 

   

